Citation Nr: 0943027	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  08-00 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected tinnitus, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased disability rating for 
service-connected bilateral hearing loss, currently rated as 
20 percent disabling.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a left ankle 
disability.

5.  Entitlement to service connection for a bilateral foot 
disability.

6.  Entitlement to service connection for a prostate 
disability, to include as secondary to radiation exposure.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1948 to 
September 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The appeal was subsequently 
transferred to the RO in Louisville, Kentucky.

An April 2009 report of contact reflects that the Veteran did 
not want a hearing of any type.  38 C.F.R. § 20.704(e).  
Accordingly, the Board will proceed with consideration of 
this appeal based on the evidence of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a back 
disability, left ankle disability, bilateral foot disability, 
and prostate disability as well as the issue of an increased 
evaluation for service-connected bilateral hearing loss are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's service-connected bilateral tinnitus has 
been assigned a 10 percent disability rating, the maximum 
rating authorized under Diagnostic Code 6260.

2.  The Veteran's service-connected bilateral tinnitus 
symptoms are fully contemplated by the schedular rating 
criteria; there is nothing in the record to suggest that his 
disability picture is so exceptional or unusual as to render 
impractical the application of the regular schedular 
standards.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With regard to the Veteran's claim for a higher rating for 
bilateral tinnitus, the Board finds that no further action is 
necessary to comply with VA's duties to notify and assist the 
Veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.  
The Court has held that the VCAA is not applicable to matters 
in which the law, and not the evidence, is dispositive.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  As set forth in more 
detail below, the facts in this case are not in dispute and 
the Veteran's appeal must be denied as a matter of law.  
Thus, the Board finds that any deficiency in VA's VCAA notice 
or development action with regard to this issue is harmless 
error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 44 F.3d 1328 (Fed. Cir. 2006).


LAW AND ANALYSIS

1.  Entitlement to an increased disability rating for 
service-connected tinnitus, currently rated as 10 percent 
disabling.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Under 38 C.F.R. § 4.87, Diagnostic Code 6260, recurrent 
tinnitus warrants a maximum 10 percent rating.

The Board has considered the Veteran's contentions regarding 
the severity of his tinnitus.  Regardless, however, a maximum 
10 percent rating is warranted under Diagnostic Code 6260.  
No higher rating is available in the Rating Schedule for 
tinnitus.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006), the Federal Circuit held that 38 C.F.R. § 4.25(b) and 
Diagnostic Code 6260 limit a veteran to a single disability 
rating for tinnitus, regardless whether the tinnitus is 
unilateral or bilateral.

In this case, the Veteran's service-connected tinnitus has 
been assigned the maximum schedular rating available.  38 
C.F.R. §4.87, Diagnostic Code 6260; Hart, 21 Vet. App. 505.  
As there is no legal basis upon which to award a higher 
disability rating, including separate schedular evaluations 
for tinnitus in each ear, the Veteran's appeal must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (holding 
that when the law and not the evidence is dispositive, a 
claim for entitlement to VA benefits must be denied because 
of the absence of legal merit).

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
tinnitus so exceptional or unusual as to warrant the 
assignment of a higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2008).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Thun v. Peake, 22 
Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria to 
evaluate the Veteran's tinnitus reasonably describe the 
Veteran's disability level and symptomatology.  The criteria 
under Diagnostic Code 6260 reasonably describe the Veteran's 
disability level and symptomatology, and consequently his 
disability level is contemplated by the rating schedule and 
the assigned schedular evaluation is therefore adequate.  
Moreover, the Veteran has not contended that his service-
connected tinnitus has caused frequent periods of 
hospitalization or marked interference with his employment 
and such is not shown by the evidence of record.  For these 
reasons, the Veteran's disability picture is contemplated by 
the rating schedule and no extraschedular referral is 
required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an increased disability rating for service-
connected tinnitus, currently rated as 10 percent disabling, 
is denied.


REMAND

2.  Entitlement to an increased disability rating for 
service-connected bilateral hearing loss, currently rated as 
20 percent disabling.

In September 2005, the Veteran underwent a VA examination for 
his bilateral hearing loss.  However, the examiner indicated 
that his medical records and claims file was not available.  
It is essential for an evaluation that a disability is viewed 
in relation to its history.  38 C.F.R. § 4.1.  

Additionally, the Veteran indicated in a May 2008 statement 
that he was informed following recent audiometric testing in 
February that his hearing had worsened.  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2007).  For the aforementioned reasons, a remand 
is necessary to afford the Veteran a VA examination where the 
examiner has the benefit of the Veteran's claims file to 
observe the history of the Veteran's bilateral hearing loss.   

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a left ankle 
disability.

5.  Entitlement to service connection for a bilateral foot 
disability.

The Veteran contends that he sought treatment at Ireland Army 
Hospital in Fort Knox, Kentucky from the time of his 
separation from service in September 1969 to the early 1980s 
on an outpatient basis.  In December 2007, the Veteran stated 
that he was treated for a blood problem that they thought was 
leukemia and was also seen in the eye, foot, and arthritis 
clinics.  He asserted that he checked at the hospital for 
these records and was told that they had been sent to the 
National Personnel Records Center (NPRC).  The Veteran 
submitted a December 2007 letter from the NPRC addressed to 
himself noting that his military records were loaned to VA 
and a search of 1981 clinical records from Fort Knox failed 
to locate any records.  The letter instructed that if the 
clinical records were not at VA to furnish more detailed 
information in order to conduct a search for clinical 
records.  

In April 2009, VA requested records from the Department of 
the Army at Fort Knox for the dates January 1969 to December 
1982.  The Veteran's name and Social Security number (SSN) 
were correctly identified.  However, under branch of service, 
Army was listed but the Veteran served for approximately 21 
years in the Navy.  In April 2009, a response from the 
Department of the Army at Fort Knox indicated that they were 
unable to locate any medical records in their files with the 
information furnished.  An attachment which listed the 
Veteran's correct name, SSN, and date of birth noted that no 
medical records tracking records were on file.  A formal 
finding of unavailability of clinical/outpatient records was 
issued in July 2009 and the Veteran was informed of such that 
same month.  

The Board finds that additional attempts need to be made to 
locate the records identified at the Ireland Army Hospital.  
38 C.F.R. § 3.159(c)(2).  As an initial matter, the Board is 
unclear whether VA's failure to properly identify the 
Veteran's branch of service had any impact on the search.  
Additionally, the Veteran indicated that he had contacted the 
Ireland Army Hospital and was informed that his records had 
been transferred to St. Louis.  However, there is no 
documentation in the record that efforts were made to obtain 
his records at the St. Louis facility.  Thus, it appears that 
an additional search for the Veteran's records should be made 
at Ireland Army Hospital and a search for retired records 
should also be made at the St. Louis facility.  

As noted above, the Veteran stated that he received treatment 
at the foot and arthritis clinics.  Although the Veteran has 
not identified what body part(s) he was treated for 
pertaining to arthritis, the Board notes that it is 
reasonable to assume that he was potentially treated for his 
left ankle and back.  Thus, the Board cannot decide these 
matters without an additional records request.  

Regarding the claim for a back disability, the Veteran 
indicated in a September 2005 statement that he did lots of 
heavy lifting in the Navy to include tugging on mooring lines 
and receiving and sending heavy refueling hoses.  An October 
1952 service treatment record notes that he was treated for a 
sprained back with heat for twenty minutes.  The Veteran 
further contends that he was treated with muscle relaxers for 
his back during and after service.  The post-service medical 
evidence indicates that the Veteran had back surgery in 1989 
and currently has a diagnosed back disability.

The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  As noted above, the Veteran has 
alleged that he performed heavy lifting during service, which 
the Board finds both competent and credible as it is 
consistent with his circumstances of service.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (finding veteran 
competent to testify to symptomatology capable of lay 
observation); Lay no v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  Moreover, there was a 
treatment entry reflecting that he had a sprained back.  
Additionally, the Veteran asserts that he continued to take 
medication for his back after service and he has a current 
back disability.  Thus, the Board finds that a VA examination 
is necessary before a decision can be reached on this matter.  
38 C.F.R. § 3.159(c)(4)(i).  

6.  Entitlement to service connection for a prostate 
disability, to include as secondary to radiation exposure.  

The Veteran claims that his current prostate problems are 
related to radiation exposure from Operation Redwing.  The 
Veteran's service personnel records verify that he 
participated in Operation Redwing in July 1956.  A record of 
exposure to ionizing radiation found in the Veteran's service 
treatment records dated from May 23, to June 25, 1956, noted 
that his film badge showed 550 mr of accumulative total dose 
at Bikini.  Thus, the record indicates that the Veteran was 
exposed to ionizing radiation during service.

The record also reflects that after service, the Veteran has 
been diagnosed with several prostate related problems to 
include benign prostatic hyperplasia (BPH), prostatism, and 
congestive prostatis.  The Board notes that the 
aforementioned disorders are not listed as presumptive 
disabilities under 38 C.F.R. § 3.311(b)(2).  However, the 
availability of presumptive service connection for some 
conditions based on exposure to radiation does not preclude 
direct service connection for other conditions.  See 
generally Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  The Board 
finds that because the Veteran has confirmed exposure to 
radiation during service and currently has prostate related 
disabilities that a remand for a VA examination is necessary.  
38 C.F.R. § 3.159(c)(4)(i).  

Additionally, the Board notes that although the Veteran 
received notice of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) in the October 2007 statement of the case (SOC), 
he did not receive notice in a separate letter.  Thus, he 
should be provided with such on remand.  See Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-35 (Fed. Cir. 2006) (notice 
must be in a VCAA letter and cannot be cobbled together out 
of unrelated decisional and post-decisional documents, such 
as rating decisions and statements of the case).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should contact the Ireland 
Army Hospital located in Fort Knox, 
Kentucky and request the Veteran's 
outpatient treatment records (in 
particular foot and arthritis clinics) 
from September 1969 to approximately 1982.  
It should be noted that the Veteran 
retired from the U.S. Navy in September 
1969, so the aforementioned records are 
not service treatment records.  If the 
Ireland Army Hospital does not have the 
Veteran's records, it should be 
ascertained whether these records were 
destroyed or retired to another facility, 
potentially at the NPRC located in St. 
Louis, Missouri.  

In any event, if the records are not 
obtained from the Ireland Army Hospital, 
contact the St. Louis facility and request 
a search for any retired records for the 
aforementioned period.  

2.  Provide the Veteran with compliant 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) notice for his claims for 
service connection for a back, bilateral 
foot, left ankle, and prostate disability; 
and for his claim for an increased rating 
for service-connected bilateral hearing 
loss.  

3.  The Veteran should be afforded a VA 
examination to ascertain the current 
severity of his service-connected 
bilateral hearing loss.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file to ascertain an 
evaluation of the Veteran's hearing loss 
in relation to its history and to comment 
on the current severity of the Veteran's 
service-connected bilateral hearing loss.  
The examiner should comment on how the 
Veteran's hearing loss affects his 
employment and daily life.  38 C.F.R. 
§ 4.10; Martinak v. Nicholson, 21 Vet. 
App. 447 (2007).  

4.  Schedule the Veteran for a VA 
examination to evaluate his claim for 
service connection for a back disability.  
A copy of the claims folder and this 
REMAND must be made available to the 
examiner in conjunction with the 
examination.  The examination report must 
include responses to the each of the 
following items:

Based on a review of the claims folder and 
the examination findings, including the 
service treatment records, private 
treatment reports, VA treatment reports, 
the examiner should render any relevant 
diagnoses pertaining to the claim for a 
back disability.  

Additionally, the examiner should state a 
medical opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that any current back disability is 
causally or etiologically related to his 
active service (February 1948 to September 
1969) or any incident therein as opposed to 
its being more likely due to some other 
factor or factors.  The Board is 
particularly interested in the 
relationship, if any, between the October 
1952 finding of a sprained back and the 
Veteran's lifting of heavy mooring lines 
and hoses during service. 

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

5.  Schedule the Veteran for a VA 
examination to evaluate his claim for 
service connection for a prostate 
disability.  A copy of the claims folder 
and this REMAND must be made available to 
the examiner in conjunction with the 
examination.  The examination report must 
include responses to the each of the 
following items:

Based on a review of the claims folder and 
the examination findings, including the 
service treatment records, private 
treatment reports, VA treatment reports, 
the examiner should render any relevant 
diagnoses pertaining to the claim for a 
prostate disability.  

Additionally, the examiner should state a 
medical opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that any prostate disability, to 
include BPH, prostatism, and congestive 
prostatis, is causally or etiologically 
related to his exposure to ionizing 
radiation during active service as opposed 
to its being more likely due to some other 
factor or factors.  The examiner should 
note that a record of exposure to ionizing 
radiation found in the Veteran's service 
treatment records dated from May 23, to 
June 25, 1956, noted that his film badge 
showed 550 mr of accumulative total dose at 
Bikini.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

6.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


